Citation Nr: 0947173	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  02-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for a 
postoperative scar on the posteromedial aspect of the right 
(major) elbow.

2.  Entitlement to a rating in excess of 10 percent for 
hysterical neurosis, conversion type, prior to April 25, 
2005. 

3.  Entitlement to a rating in excess of 50 percent for 
hysterical neurosis, conversion type, from April 25, 2005 to 
April 26, 2007.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from September 1969 to April 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Montgomery RO that, in part, denied a compensable rating 
for the appellant's right elbow scar and a rating in excess 
of 10 percent for hysterical neurosis.  In June 2002, the 
appellant testified at a Travel Board Hearing before a 
Veterans Law Judge; a transcript of this hearing is 
associated with the claims files.  During the pendency of 
this appeal, the appellant was notified that the Veterans Law 
Judge who had conducted the hearing was no longer employed by 
the Board.  In a response dated in October 2006, the 
appellant indicated that he did not wish to be scheduled for 
an additional hearing.

In a November 2002 decision, the Board denied both claims for 
increased ratings.  In August 2003 the appellant and VA filed 
a Joint Motion for Remand with the United States Court of 
Appeals for Veterans Claims (Court) to vacate and remand the 
Board's November 2002 decision.  In August 2003 the Court 
issued an Order granting the motion, thereby vacating the 
Board's November 2002 decision, and remanding the case to the 
Board for readjudication consistent with the motion.  The 
Motion and Order are associated with the claims files.  In 
February 2004 and February 2007, these matters were remanded 
for additional development and notice.  

During the course of the appeal, an April 2001 rating 
decision increased the rating of the appellant's left elbow 
scar to 20 percent, effective the date the claim was 
received.  A January 2009 rating decision increased the 
rating for hysterical neurosis to 50 percent, effective April 
25, 2005, and 100 percent, effective April 27, 2007.  The 100 
percent rating assigned from April 27, 2007 represents a full 
grant of the benefits sought only with respect to that time 
period; therefore, it is not before the Board for 
consideration.  However, since the appellant has not 
expressed satisfaction with the 20 percent rating assigned 
for the right elbow scar or the 50 percent assigned for 
hysterical neurosis and since the ratings are less than the 
maximum under the applicable criteria, the claims remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The appellant's right elbow scar is not deep, does not 
cover an area that exceeds 72 square inches (465 sq. cm), and 
does not cause limitation of right arm flexion to 70 degrees, 
extension to 90 degrees, or ankylosis.

2.  The appellant's hysterical neurosis, conversion type, 
prior to April 25, 2005 was productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks is not shown.

3.  From April 25, 2005 to April 26, 2007, the appellant's 
hysterical neurosis, conversion type, was productive of 
occupational and social impairment with deficiencies in most 
areas due to volatile behavior, passive suicidal ideation, 
paranoid thoughts, depression, frequent panic attacks, an 
increased inability to get along with others, and social 
isolation; total occupational and social impairment was not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
postoperative scar on the posteromedial aspect of the right 
(major) elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5206, 5207 (2009), 4.118, Codes 
7801, 7805 (as in effect prior to and from August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
hysterical neurosis, conversion type, prior to April 25, 2005 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9424 
(2009).

3.  The criteria for a 70 percent rating for hysterical 
neurosis, conversion type, from April 25, 2005 to April 26, 
2007 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9424 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

October 2003, February 2004, February 2005, August 2005, and 
October 2008 letters provided the appellant with notice of 
VA's duties to notify and assist him in the development of 
his claims.  They informed him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claims.  

Pursuant to the Board's February 2007 remand, the appellant 
was notified of the regulation change pertaining to the 
criteria for rating scars.  The appellant has had ample 
opportunity to respond or supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  Although complete notice was not provided prior to 
the initial adjudication of the claim, which constitutes a 
notice timing defect, the matter was readjudicated by a 
January 2009 rating decision and a January 2009 supplemental 
statement of the case (SSOC), which cured the defect.  See 38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The appellant's pertinent identified treatment records have 
been secured.  The RO arranged for VA examinations.  Thus, 
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.



Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO only 
assigned "staged" ratings for the appellant's hysterical 
neurosis.  As explained below, the Board finds that no 
additional staged rating is warranted.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.



 Right Elbow Scar

The criteria for rating skin disabilities were revised in 
2002.  Notably, the instant claim was filed in 2000, and the 
criteria for rating scars were revised, effective August 30, 
2002.  From their effective date, the appellant is entitled 
to a rating under the revised criteria.  VAOGCPREC 3-2000.

As the appellant's right elbow scar is currently rated as 20 
percent disabling, the Board's focus is on those criteria 
that provide for a rating in excess of 20 percent.  Under the 
former version of the criteria, Codes 7800 and 7801 allow for 
ratings in excess of 20 percent, but they do not apply to the 
instant case as they pertain to burn scars or disfiguring 
scars of the head, face, or neck.  Code 7805 permits rating 
the scar based on limitation of function of the affected 
part.  Since the location of the scar is on the appellant's 
right elbow, codes 5205 (elbow ankylosis), 5206 (limitation 
of forearm flexion), and 5207 (limitation of forearm 
extension) may be considered.  

Under Code 5205, a 50 percent rating is warranted for 
unfavorable ankylosis of a major elbow at an angle between 90 
degrees and 70 degrees.  See 38 C.F.R. § 4.71a.

Under Code 5206, a 30 percent rating is warranted when 
flexion of a major forearm is limited to 70 degrees, a 40 
percent rating is warranted when flexion of a major forearm 
is limited to 55 degrees, and a 50 percent rating is 
warranted when flexion of a major forearm is limited to 45 
degrees.  See 38 C.F.R. § 4.71a.

Under Code 5207, a 30 percent rating is warranted when 
extension of a major forearm is limited to 90 degrees, a 40 
percent rating is warranted when extension of a major forearm 
is limited to 100 degrees, and a 50 percent rating is 
warranted when extension of a major forearm is limited to 110 
degrees.  See 38 C.F.R. § 4.71a. 

Under the revised criteria that became effective August 30, 
2002, Code 7801 provides a 30 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and covers an area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent rating is 
warranted when the scar covers an area or areas exceeding 144 
square inches (929 sq. cm.).  See 38 C.F.R. § 4.118.  

Code 7805 remained essentially unchanged, and provides for 
rating based on limitation of function of the affected part.  
38 C.F.R. § 4.118.

Based on the evidence of record, the Veteran's right elbow 
scar does not warrant a rating in excess of 20 percent under 
either version of the regulations.  

On November 2000 VA examination, the range of right elbow 
motion was 92 degrees of flexion, 64 degrees of supination, 
and 44 degrees of pronation.  There was a 25 cm scar over the 
right elbow that was centered over the medial epicondyle.  

On April 2005 VA examination, it was noted that the appellant 
was right-handed with a 15 x 2 cm scar along the medial 
aspect of his right arm that extended just distal to the 
elbow up to the mid upper arm along the medial epicondyle.  
It caused a slight indentation with no swelling or 
tenderness.  There was full range of motion of the right 
elbow from 0 to 150 degrees with no limitation in repetitive 
movement.  

On April 2007 VA examination, the appellant complained of 
right arm pain, weakness, and numbness.  The scar on the 
medial epicondyle of the right arm measured 16 x 1 cm.  There 
was no breakdown or ulceration of skin, adherence to 
underlying tissue, or underlying soft tissue damage.  There 
was tenderness on palpation of the scar.  The range of right 
elbow flexion and extension was from 140 to 5 degrees 
actively and passively with pain beginning at 5 degrees on 
extension and 140 degrees on flexion.  Pronation and 
supination were from 0 to 90 degrees actively and passively.  
There was stiffness and weakness, but not giving way, 
instability, or ankylosis of the joint.  The examiner 
indicated that the appellant's scar did not result in 
limitation of motion or loss of function.

In view of the foregoing evidence, the appellant's right 
forearm has not at any time during the course of the appeal 
demonstrated extension or flexion limited to 90 degrees or 70 
degrees, respectively, due to his right elbow scar.  As noted 
by the VA examiner, the appellant's scar did not produce any 
limitation in arm motion.  There is also no evidence of 
ankylosis of the right elbow.  Therefore, there is no basis 
for awarding a higher rating based on limitation of arm 
motion.  Furthermore, the appellant's right elbow scar has 
not covered an area that exceeded 465 sq. cm. nor has the 
scar been shown to be deep.  Consequently, the criteria are 
not met under either version of the criteria.

Although not discussed herein, the evidence indicates that 
the appellant had weakened right hand and finger strength; 
however, a July 2007 rating decision granted service 
connection for such disability (ulnar neuropathy) and rated 
it separately from the right elbow scar.  Consequently, these 
symptoms may not be considered with respect to the 
appellant's right elbow scar as it would be considered 
pyramiding.  See 38 C.F.R. 4.14.

As a preponderance of the evidence is unfavorable to the 
claim, the benefit-of-the-doubt doctrine is not applicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, there is 
no objective evidence or allegation in the record that 
regular schedular criteria are inadequate, or that the 
disability picture presented is exceptional.  His elbow scar 
hasn't caused marked interference with employment or frequent 
hospitalizations.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.


Hysterical Neurosis, Conversion Type

Under 38 C.F.R. § 4.130, Code 9434, a 30 percent rating is 
warranted for hysterical neurosis, conversion type, where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A score of 31-40 is assigned where there are "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). 

A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score from 61-70 is assigned where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

The Board has reviewed all of the evidence in the appellant's 
claims files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

As an initial matter, the claims files contain diagnoses of 
mental disorders other than hysterical neurosis, conversion 
type, which are not service-connected.  In April 2007 and 
March 2008, the appellant underwent VA examinations and, 
based on a review of the record and examination of the 
appellant, the psychologist found that the appellant only had 
a psychotic disorder NOS, which she opined was previously 
diagnosed as hysterical neurosis (a diagnosis no longer 
listed in the DSM-IV)  She also indicated that the disability 
that was previously diagnosed as hysterical neurosis was 
changed to conversion disorder and is the same disability 
that she diagnosed as psychotic disorder NOS.  Therefore, 
resolving reasonable doubt in the appellant's favor, all 
symptoms previously attributed to other nonservice-connected 
mental disorders that were previously diagnosed will be 
considered in rating the Veteran's hysterical neurosis, 
conversion type.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (where it is not possible to separate the effects 
of a service-connected disability from any nonservice-
connected conditions by competent opinion, all symptoms must 
be attributed to the service-connected disability).


Prior to April 25, 2005

Prior to April 25, 2005, the appellant's hysterical neurosis 
did not more nearly approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

On November 2000 VA examination, the appellant denied having 
any current mental problems and he reported that he was not 
under treatment by a psychologist or psychiatrist.  He denied 
psychosis, mania, anxiety, and depression.  His mood was 
"all right" and his affect was congruent with his mood.  
His thought process was coherent and the content was negative 
for suicidal or homicidal ideation.  Insight and judgment 
were adequate and he was able to focus, sustain, and shift 
his attention.  The appellant reported he last worked in 
March 1981 as a boilermaker and that he was injured at that 
time due to a scaffold accident.  He added that he had been 
on retirement disability ever since.  He was given a Global 
Assessment Functioning (GAF) score of 65.

A November 2001 VA treatment record indicates the appellant 
did not have anxiety or depression and a depression screening 
in September 2003 was also negative.  In January 2005, a 
depression screening was positive, but he declined treatment.  
He stated, "It is like a case of the blues for the last 2 
weeks".  

As shown above, the only symptom noted prior to April 25, 
2005 was a 2 week period of depression that the Veteran 
described as a "case of the blues".  The Veteran denied all 
other symptoms.  His GAF score of 65 is consistent with the 
mild symptoms of depression he reported.  As his depression 
appeared to be transient and mild, the evidence does not show 
that it caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks or other 
symptoms of the severity contemplated for a 30 percent 
evaluation.  




From April 25, 2005 to April 26, 2007

During this period, the appellant's hysterical neurosis more 
nearly approximates occupational and social impairment with 
deficiencies in most areas and warrants a 70 percent rating.  

On April 25, 2005 VA examination, the appellant reported he 
had a strained relationship with his wife of 35 years due to 
his increasing inability to get along with others.  His 
relationship with his children was good.  He endorsed a short 
temper, increased social isolation with decreased social 
functioning, a loss of energy with fatigue, and decreased 
motivation.  He complained of nightmares, daytime flashbacks, 
hypervigilance, depressed mood, sadness, and occasional 
tearfulness.  He no longer participated in leisure activities 
that he previously enjoyed.  His depressive symptoms 
reportedly increase over the past few years and were 
evidenced by his irritable mood, decreased social 
functioning, and self isolation.  He was able to take care of 
the activities of daily living involving personal self care.  
The Veteran reported that he had some trouble at work due to 
his short temper and that he has not been able to work since 
a March 1981 scaffold accident.  The examiner described the 
appellant's mood as aggravated and his affect was congruent 
with his mood.  His demeanor was pleasant although somewhat 
distant.  His speech was spontaneous with a normal rate and 
rhythm.  The appellant's thought processes were logical and 
goal directed with no circumstantiality or tangentiality.  He 
had no suicidal or homicidal ideation or auditory or visual 
hallucinations.  Some paranoia was noted.  His judgment and 
insight were fair.  He was given a current GAF score of 55.  

A June 2005 VA mental health clinic note indicates he had 
depressive symptoms and an onset of panic attacks with 
agoraphobia 15 years earlier.  He continued to experience 
severe symptoms that interfered with basic socialization, 
relationships with family, and reality testing as evidenced 
by visual flashbacks.  He had daily nightmares and intrusive 
memories.  He would become very scared, sad, and angry.  He 
reportedly had a long history of volatile behavior that 
included homicidal rage once or twice a month, hitting 
people, or hitting walls.  He rated his volatility a 7 on a 
scale to 10.  His last episode of violence was 4 years 
earlier.  He isolated himself to avoid hurting anyone, which 
profoundly interfered with his family life.  He avoided 
crowds and had panic attacks 2 to 3 times a week that lasted 
10 to 15 minutes and were usually associated with intrusion 
of a more vivid memory.  He had pervasive sadness, anhedonia, 
and recurrent feelings of guilt.  He had a chronic passive 
death wish for many years.  He did not have crystallized 
paranoid delusions despite chronic paranoid fears that were 
diffuse.  He endorsed intermittent auditory hallucinations 
when more severely depressed and agitated, which were 
considered at a low grade.  The psychiatrist noted that the 
appellant was well groomed.  His affect was broad, and his 
speech was coherent and normal in pace and tone.  He was also 
depressed and anxious.  His thought process was logical, goal 
oriented, and absent active or passive suicidal or homicidal 
ideation despite reports of a passive suicidal wish.  The 
risk of suicide was considered low.  He had no delusions and 
he did not respond to internal stimulation.  He was given a 
GAF score of 40 to 42.  

In August 2005, the appellant reported an increase in panic 
attacks (2 to 3 times a day), and a decrease in volatility, 
frequency of nightmares, intrusive memories, and flashbacks.  
He remained very irritable, hypervigilant, restless during 
sleep, and isolated.  He reported a recent homicidal rage 
that occurred 3 days earlier that coincided with auditory 
hallucinations that told him to "kill them".  His auditory 
hallucinations were not pervasive and occurred 
intermittently; they were usually associated with surges of 
outrage.  He had no delusional thoughts or visual 
hallucinations.  There was no change in his speech or thought 
process.  His GAF score remained unchanged.  

In September 2005, the appellant reported a significant 
improvement in his PTSD and depressive symptoms, which he 
attributed to medication.  He no longer had nightmares or 
intrusive memories, and his flashbacks were only occasional.  
There was improvement in hypervigilance, irritability, 
sadness, panic attacks, and anxiety, and he had no 
significant outbursts of anger.  He attended a birthday 
party, which was something he had not done for years.  He 
denied passive or active suicidal or homicidal ideation, 
psychotic symptoms, and auditory hallucinations.  The 
appellant was casually dressed and well groomed.  His mood 
was dysphoric and his affect was broader and well modulated.  
His thought process was logical and goal directed.  He was 
given a GAF score of 45.  

In November 2005, he reported that he was still having 
problems with depression, anxiety, nightmares, and intrusive 
thoughts.  He had a positive response to the last increase in 
medication, and it was to be increased again.  His general 
appearance was clean and neat.  His mood was anxious and 
depressed, and affect was bland and congruent with his mood.  
The rate of his speech was normal, though process was normal, 
logical, and relevant.  His risk for suicide and aggressive 
behavior was low.  He was given a GAF score of 45.  

In December 2005, he reported a significant exacerbation of 
symptoms that included anhedonia, restless sleep, intrusive 
memories and flashbacks that interfered with functioning, and 
irritability (one incident of violence in the past month).  
There was no change in his dress or hygiene, thought process, 
or absence of suicidal or homicidal ideations.  His affect 
was constricted.  His GAF score was unchanged.  

On January 2006 VA examination, the appellant reported he was 
on medication to improve his sleep and that he was calmer and 
less excited.   His nightmares, flashbacks, hypervigilance, 
paranoia, violence, and anger were improved and less frequent 
to the point were his current GAF score was 65.  

A January 2006 treatment note indicates he had difficulty 
sleeping and that he had inadvertently stopped taking some of 
his medication for one month.  He was irritable and isolated 
more to avoid becoming verbally abusive.  His energy was low, 
anhedonia had increased, and sadness was pervasive.  He began 
to experience passive and active suicidal ideation, but he 
had no urge to act on these thoughts.  He denied delusions 
and psychotic symptoms.  The appellant was socially 
appropriate, his speech was normal, and his affect was 
restricted and constricted.  His GAF score was 45.  In March 
2006, he reported a decrease in his overall anxiety and 
sadness, but he continued to have severe insomnia 3 nights a 
week.  He remained irritable and denied panic attacks.  The 
appellant's appearance, grooming, thought process, speech, 
and affect remained the same.  He had no suicidal or 
homicidal ideation or delusions.  He was less irritable and 
withdrawn.  His GAF score was 45.  His psychiatrist stated 
that the appellant's symptoms were severe enough for him to 
not only have difficulty in interpersonal relations and be 
unable to maintain basic socialization, but he was also 
unable to tolerate the stress of the workplace for several 
years.

In April 2006, he reported overall improvement in his anxiety 
and depression.  His anxiety, panic attacks, and sleep 
disturbance were somewhat improved with medication.  He was 
calmer, but he still avoided crowds.  He had insomnia, fewer 
nightmares, improved hyperevigilance, less irritability, and 
less severe panic attacks that occurred twice a week.  The 
appellant kept to himself and his family, and attended doctor 
appointments.  He and his wife had planned to attend a 
wedding out of state in the next week.  His sadness was 
pervasive but less intense.  He denied psychotic symptoms and 
active or passive suicidal or homicidal ideation.  He was 
given a GAF score of 40.  His symptoms globally were severe 
enough to make it difficult for him to function emotionally, 
interpersonally, and socially.  He could not tolerate the 
stress of the workplace.  

In June 2006, he reported an overall improvement of 50 
percent in some of his symptoms. Generalized anxiety and 
sadness remained pervasive but were not severe and interfered 
less with functioning.  His agoraphobia improved and he 
attended 3 family gatherings.  Panic attacks occurred less 
frequently at twice a month.  He was irritable but he did not 
"snap" at others.   His sleep and level of sadness 
improved.  His appearance was the same and his speech was 
within normal limits.  His affect was less constricted and 
restricted.  His suicide risk was low.  The appellant was 
calmer and cooperative, and wrung his hands les frequently.  
His thought process was the same and the content was absent 
suicidal or homicidal ideation or delusions.  His 
psychiatrist commented that the appellant was still improving 
despite the fact that his sister-in-law died two weeks 
earlier and his brother had a myocardial infarction the day 
before.  He was given a GAF score of 40.  

In July 2006, the appellant was dealing with the sudden death 
of his son and he reported having fleeting reassuring 
auditory hallucinations of his son's voice.  He denied visual 
hallucinations or delusions.  He was cooperative and groomed.  
His affect was irritable, broad, and well modulated.  His 
mood was mixed and slightly volatile.  His thought process 
was logical and goal oriented.  He was considered a low 
aggressive and suicide risk.  He was not a danger to himself 
or others and he was given a GAF score of 45.  In August 
2006, he continued to struggle with significant sadness, 
anger, and resentment at not being able to make sense of his 
son's death.  He had some homicidal ideation toward his son's 
physician, but he had no plan or intent to hurt or kill him.  
These feelings were replaced by a desire to sue the hospital 
and doctors.  He continued to have insomnia.  His mood was 
depressed and volatile but his expression of anger was well 
modulated.  His affect was broad and also well modulated.  
His speech was within normal limits but louder than usual due 
to his deafness.  His thought process was logical and goal 
directed.  His thought process was free of passive or active 
suicidal ideations.  He was given a GAF score of 40 to 45.  

In March 2007, the appellant reported that he was coping 
reasonably well with his situation.  He described himself at 
"50% normal".  He was future oriented and had plans to 
travel during the summer through the southern United States.  
He denied passive or active suicidal or homicidal ideations 
as well as psychotic symptoms.  He had not experienced panic 
for a long time.  Although he remained somewhat hypervigilant 
and irritable around people, and he denied any recent 
outbursts of anger.  He avoided crowds and most gatherings, 
except those involving family.  He was able to go to grocery 
stores and restaurants outside of peak times.  His sleep was 
improved.  He was casually dressed and well groomed.  He was 
pleasant and cooperative and more relaxed.  His speech was 
within normal limits. His affect was less restricted and not 
irritable.  His mood was only dysphoric.  His though process 
was logical, goal directed, and free of any passive or active 
suicidal or homicidal ideation.  He did not have any 
psychotic symptoms.  He was given a GAF score of 45.  

Given the symptoms of increasing difficulty in getting along 
with others, social isolation, decreased motivation, 
depression, loss of interest in leisure activities, panic 
attacks, nightmares, sleep disturbance, intermittent auditory 
hallucinations, paranoid thoughts, and volatile behavior 
manifested during this period, the evidence demonstrates 
occupational and social impairment with deficiencies in most 
areas.  Furthermore, consistent with his symptoms, his GAF 
score was as low as 40, which represents he had some 
impairment in reality testing or communication, or major 
impairment in several areas.  Although some level of 
improvement was noted once he started taking medication in 
September 2005, the GAF scores remained low which suggests 
the improvement may not have been significant.  Thus, 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that a 70 percent rating is warranted for the 
entire period from April 25, 2005 to April 26, 2007.

A higher rating of 100 percent is not warranted for this 
period because total occupational and social impairment is 
not shown.  The risk of suicide was low, his thought process 
was logical and goal directed, he was coherent, he had no 
delusions, and he maintained his appearance and hygiene.  
Furthermore, his volatile behavior was infrequent and his 
behavior was not grossly inappropriate.  As noted, the 
appellant was also shown to have had some degree of 
improvement since he started taking medication in September 
2005.

The Board has also considered whether the appellant's 
hysterical neurosis, conversion type, should be referred to 
the Director of the Compensation and Pension Services for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The appellant has not had periods of hospitalization due to 
his hysterical neurosis, conversion type.  Although his 
psychiatrist is of the opinion that the disability prohibits 
him from working she offered no support for her opinion and 
there is nothing so unusual or exceptional about his 
disability picture presented in the record that demonstrates 
his disability would interfere with employment beyond what is 
contemplated it his current rating.  The appellant reported 
on more than one occasion that he was not working because he 
was on retired disability due to a postservice injury he had 
in 1981.  In short, there is no objective evidence or 
allegation in the record that regular schedular criteria are 
inadequate, or that the disability picture presented is 
exceptional.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 
ORDER

A rating in excess of 20 percent for a postoperative scar on 
the posteromedial aspect of the right (major) elbow is 
denied.

A rating in excess of 10 percent for hysterical neurosis, 
conversion type, prior to April 25, 2005 is denied.

A rating of 70 percent for hysterical neurosis, conversion 
type from April 25, 2005 to April 26, 2007 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


